COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Victor Elgohary v. Texas Halo Fund I, LLC; Texas Halo J4T
                          Management, LLC; Texas Halo J4T Affiliate Fund, LLC, Andrew
                          Clark; William Wheelock; Robert Tucci; and David Steakley

Appellate case number:    01-17-00772-CV

Trial court case number: 2016-24235

Trial court:              215th District Court of Harris County

        On January 24, 2018, the court received a notice from the appellees that the parties entered
a settlement agreement. But we have not received any motion to dismiss. Appellees have informed
us that appellant has not fully performed his part of the settlement agreement. Appellant, in turn,
has not responded to our order requesting a status update.
        We will dismiss this appeal unless appellant makes arrangements to have the clerk’s record
filed in this court on or before June 11, 2018. Appellant’s brief is due within 30 days of the date
the clerk’s record is filed.
       It is so ORDERED.

Judge’s signature: /s/ Jennifer Caughey
                    Acting individually       Acting for the Court


Date: May 17, 2018